Exhibit 10.3







SEVERANCE AGREEMENT




This Severance Agreement (“Agreement”), effective as of November 4, 2011 (the
“Effective Date”), is entered into by and between 1st Century Bancshares, Inc.,
a Delaware corporation (“Bancshares”), and Bradley Satenberg (“Executive”)
(Bancshares and Executive collectively shall be referred to as the “Parties”).




WHEREAS, Bancshares has retained the services of Executive in the position of
Chief Financial Officer on a termination at-will basis; and




WHEREAS, Bancshares desires to provide for certain severance payments and other
benefits to Executive in the event of the termination of Executive’s employment
on the terms and conditions as set forth in this Agreement.




NOW THEREFORE, in consideration of the foregoing and of the promises and
conditions contained in this Agreement, the Parties agree as follows:




1.

Definitions.




1.1.

Change in Control.  A "Change in Control" shall be deemed to have taken place
if:




(a)

There shall be consummated any consolidation or merger of Bancshares in which
Bancshares is not the continuing or surviving corporation or pursuant to which
shares of Bancshares’ capital stock are converted into cash, securities or other
property (other than a consolidation or merger of Bancshares in which the
holders of Bancshares’ voting stock immediately prior to the consolidation or
merger shall, upon consummation of the consolidation or merger, own at least 50%
of the voting stock) or any sale, lease, exchange or other transfer (in one
transaction or a series of transactions contemplated or arranged by any party as
a single plan) of all or substantially all of the assets of Bancshares; or




(b)

Any person (as such term is used in Sections 13(d) and 14(d)(2) of the
Securities Exchange Act of 1934, as amended (the "Exchange Act")) shall, after
the date hereof, become the beneficial owner (as defined in Rules 13d-3 and
13d-5 under the Exchange Act), directly or indirectly, of securities of
Bancshares representing 25% or more of the voting power of all of the then
outstanding securities of Bancshares having the right under ordinary
circumstances to vote in an election of the Board of Directors (the “Board”)
(including, without limitation, any securities of Bancshares that any such
person has the right to acquire pursuant to any agreement, or upon exercise of
conversion rights, warrants or options, or otherwise, shall be deemed
beneficially owned by such person); or




(c)

Individuals who as of the Effective Date constitute the entire Board and any new
directors whose election by Bancshares' shareholders, or whose nomination for
election by the Board, shall have been approved by a vote of at least a majority
of the directors then in office who either were directors at the date hereof or
whose election or nomination for election shall have been so approved shall
cease for any reason to constitute a majority of the members of the Board.








1









1.2

Termination for Cause.  A “Termination for Cause” means:




(a)

Executive has committed a significant act of dishonesty, deceit or breach of
fiduciary duty in the performance of his duties as an employee of Bancshares or
any of its subsidiaries;




(b)

Executive has grossly neglected or willfully failed in any way to perform
substantially the duties of his employment after a written demand for
performance is given to Executive by Bancshares, which demand specifically
identifies the manner in which Bancshares believes Executive has failed to
perform his duties;




(c)  

Executive has willfully acted or failed to act in any other way that materially
and adversely affects Bancshares or any of its subsidiaries;




(d)

Executive is removed and/or permanently prohibited from participating in the
conduct of Bancshares or any of its subsidiaries affairs by an order issued
under Section 8(e)(3) or 8(g)(1) of the Federal Deposit Insurance Act (12 U.S.C.
Section 1818(e)(3) or (g)(1));




(e)

Executive engages in a violation of any applicable statutes, regulations or
rules of any appropriate Federal banking agency and/or state bank supervisor, as
defined in the Federal Deposit Insurance Act Section 3, 12 U.S.C. 1813, which
violation materially and  adversely affects Bancshares or its subsidiaries; or




(f)

Bancshares or any of its subsidiaries has received a cease-and-desist order that
requires in substance that Bancshares or any of its subsidiaries retain a
qualified Chief Financial Officer acceptable to bank regulators with the
experience, skill and other qualifications required to ensure compliance with
such order and Bancshares or any of its subsidiaries regulators have determined
that Executive does not meet these qualifications.  




1.3

Termination for Good Reason.  A “Termination for Good Reason” means:




(a)

A material diminution in Executive’s authority, duties or responsibilities as
Chief Financial Officer, unless such events follow any of the circumstances
described in Section 1.2 regarding Termination for Cause;




(b)

A material diminution in Executive’s salary; or




(c)

The relocation of Executive’s principal place of employment to any location more
than 50 miles from Bancshares’ headquarters at the Effective Date.




2.

Severance Compensation and Benefits Upon Termination Without Cause or
Termination for Good Reason.  If Executive experiences a Termination without
Cause or a Termination for Good Reason within twelve (12) months of a Change in
Control, and provided that Executive first enters into and does not revoke a
confidential severance and release agreement substantially in the form attached
hereto as Exhibit A, then Executive shall be entitled to the following severance
compensation and benefits: (i) severance compensation in a lump sum amount
payable on the thirty-fifth day following Executive’s termination of employment
equal to fifteen (15) months of the highest amount of Executive’s annual base
salary paid to Executive within the three





2







(3) year period preceding the Termination without Cause or Termination for Good
Reason, plus the highest annual bonus paid to Executive within the three (3)
year period preceding the Termination without Cause or Termination for Good
Reason, plus a pro-rated bonus for the number of months worked for the year of
termination (the “Severance Compensation”); (ii) immediate vesting in any of the
remaining unvested shares of restricted stock and/or options granted to him
under any award agreements existing as of the Effective Date or awarded
thereafter; and (iii) continuation for 12 months (the “Separation Period”) of
coverage under the group medical care, disability and life insurance benefit
plans or arrangements in which Executive is participating at the time of
termination, with Bancshares continuing to pay its share of premiums and
associated costs as if Executive continued in the employ of Bancshares;
provided, however, that Bancshares’ obligation to provide such coverage shall be
terminated if Executive obtains comparable substitute coverage from another
employer at any time during the Separation Period; provided, further, that in
the event final regulations are issued by the U.S. Treasury Department, which
prohibit the discriminatory payment of medical coverage, Executive shall receive
a lump sum cash payment equal to any remaining payments that Executive would
otherwise be entitled to under this sub-Section, “grossed up” for all applicable
federal, state, local and payroll taxes at the highest marginal tax rate in
effect on the Executive’s termination date (items 2(ii) and 2 (iii) are
collectively referred to herein as the “Benefits”). Executive shall advise
Bancshares immediately if such comparable substitute coverage is obtained from
another employer.  Executive shall be entitled, at the expiration of the
Separation Period, to elect continued coverage under Bancshares’ medical benefit
plans pursuant to the terms of the Consolidated Omnibus Budget Reconciliation
Act.  Notwithstanding the foregoing, it shall be a condition precedent to
Executive’s right to terminate his employment with Good Reason to first give
Bancshares written notice stating with specificity the reason for the
Termination with Good Reason (the “Breach”) no later than ninety (90) days
following the initial existence of the condition giving rise to the Breach and,
if such Breach is susceptible of cure or remedy, a period of thirty (30) days
from and after the giving of such notice to cure the Breach.  




3.

No Severance Compensation or Benefits Upon Termination with Cause or a
Termination without Good Reason.  Executive shall not be entitled to any
Severance Compensation or Benefits upon a Termination with Cause or a
Termination without Good Reason.  In the case of a Termination with Cause or a
Termination without Good Reason, then Bancshares total liability to Executive
shall be limited to the payment of Executive’s annual base salary and Paid Time
Off, and un-reimbursed business expenses, each incurred or accrued through the
effective date of termination.  If Executive provides notice of a Termination
without Good Reason, Bancshares may change the effective date of such a
Termination without Good Reason from the date indicated in such notice to an
earlier date and such change in the effective date shall not convert Executive’s
Termination without Good Reason into a Termination without Cause or a
Termination with Good Reason.




4.

Notices.  For the purposes of this Agreement, notices, demands and all other
communications provided for in this Agreement shall be in writing and shall be
personally delivered or (unless otherwise specified) mailed by United States
certified or registered mail, return receipt requested, postage prepaid, or sent
by facsimile, provided that the facsimile cover sheet contains a notation of the
date and time of transmission, and shall be deemed received:  (i) if personally
delivered, upon the date of delivery to the address of the person to receive
such notice, (ii) if mailed in accordance with the provisions of this Section 4,
two (2) business days after the date placed in the United





3







States mail, (iii) if mailed other than in accordance with the provisions of
this Section 4 or mailed from outside the United States, upon the date of actual
delivery to the address of the person to receive such notice, or (iv) if given
by facsimile, when sent.  Notices shall be addressed as follows:







If to Bancshares:  

1st Century Bancshares, Inc.

1875 Century Park East

Suite 1400

Los Angeles, CA  90067

Attn:  Chairman of the Board and President/COO







With a copy to:

Manatt, Phelps & Phillips, LLP

11355 West Olympic Avenue

Los Angeles, CA 90064

Attn: Gordon M. Bava, Esq.







If to Executive, to:

Bradley Satenberg

c/o 1st Century Bancshares, Inc.

1875 Century Park East

Suite 1400

Los Angeles, CA  90067




or to such other respective addresses as the parties hereto shall designate to
the other by like notice, provided that notice of a change of address shall be
effective only upon receipt thereof.




5.

Arbitration.  Any dispute or controversy arising under or in connection with
this Agreement, the inception or the termination of Executive’s employment, or
any alleged discrimination, tort or other claim related to such employment,
including issues raised regarding the Agreement’s formation, interpretation or
breach, shall be settled exclusively by binding arbitration in accordance with
the National Rules for the Resolution of Employment Disputes of the American
Arbitration Association (“AAA”). Without limiting the foregoing, the following
potential claims by Executive would be subject to arbitration: claims for wages
or other compensation due; claims for breach of any contract or covenant
(express or implied) under which Executive believes he would be entitled to
compensation or benefits; tort claims related to such employment; claims for
discrimination and harassment (including, but not limited to, race, sex,
religion, national origin, age, marital status or medical condition, disability,
sexual orientation, or any other characteristic protected by federal, state or
local law); claims for benefits (except where an employee benefit or pension
plan specifies that its claims procedure shall culminate in an arbitration or
other procedure different from this one); and claims for violation of any public
policy, federal, state or other governmental law, statute, regulation or
ordinance.  The arbitration will be conducted in Los Angeles County.  The
arbitration shall provide for written discovery and depositions adequate to give
the parties access to documents and witnesses that are essential to the dispute.
 The arbitrator shall have no authority to add to or to modify this Agreement,
shall apply all applicable law, and shall have no lesser and no greater remedial
authority than would a court of law resolving the same claim or controversy.
 The arbitrator shall issue a written decision that includes the essential
findings and conclusions upon which the decision is based, which shall be signed
and dated.  Executive and Bancshares shall each bear his





4







or its own costs and attorneys’ fees incurred in conducting the arbitration and,
except in such disputes where Executive asserts a claim otherwise under a state
or federal statute prohibiting discrimination in employment (a “Statutory
Claim”), or unless required otherwise by applicable law, shall split equally the
fees and administrative costs charged by the arbitrator and AAA.  For such
disputes that do not involve Statutory Claims, if Executive is determined to be
the prevailing party, the arbitrator shall have the discretion to order
Bancshares to reimburse Executive for his portion of the arbitrator's fees and
administrative costs of AAA charged to the parties as a result of the
arbitration, as well as his reasonable attorney’s fees and costs.  In disputes
where Executive asserts a Statutory Claim against Bancshares or where otherwise
required by law, Executive shall be required to pay only the AAA filing fee to
the extent such filing fee does not exceed the fee to file a complaint in state
or federal court.  Bancshares shall pay the balance of the arbitrator’s fees and
administrative costs.  If any party prevails on a Statutory Claim that affords
the prevailing party attorneys’ fees, the arbitrator may award attorneys’ fees
to the prevailing party, consistent with applicable law.  Judgment may be
entered on the arbitrator’s award in any court having jurisdiction.




6.

Waiver of Breach.  Any waiver of any breach of this Agreement shall not be
construed to be a continuing waiver or consent to any subsequent breach on the
part either of Executive or of Bancshares.  No delay or omission in the exercise
of any power, remedy, or right herein provided or otherwise available to any
party shall impair or affect the right of such party thereafter to exercise the
same.  Any extension of time or other indulgence granted to a party hereunder
shall not otherwise alter or affect any power, remedy or right of any other
party, or the obligations of the party to whom such extension or indulgence is
granted except as specifically waived.




7.

Non-Assignment; Successors.  Neither party hereto may assign his or its rights
or delegate his or its duties under this Agreement without the prior written
consent of the other party; provided, however, that: (i) this Agreement shall
inure to the benefit of and be binding upon the successors and assigns of
Bancshares upon any sale of all or substantially all of Bancshares’ assets, or
upon any merger, consolidation or reorganization of Bancshares with or into any
other corporation, all as though such successors and assigns of Bancshares and
their respective successors and assigns were Bancshares; and (ii) this Agreement
shall inure to the benefit of and be binding upon the heirs, assigns or
designees of Executive to the extent of any payments due to them hereunder.  As
used in this Agreement, the term “Bancshares” shall be deemed to refer to any
such successor or assign of Bancshares referred to in the preceding sentence.




8.

Withholding of Taxes.  All payments required to be made by Bancshares to
Executive under this Agreement shall be subject to the withholding and deduction
of such amounts, if any, relating to tax, and other payroll deductions as
Bancshares may reasonably determine it should withhold and/or deduct pursuant to
any applicable law or regulation (including, but not limited to, Executive’s
portion of social security payments and income tax withholding) now in effect or
which may become effective any time during the term of this Agreement.




9.

Severability.  To the extent any provision of this Agreement or portion thereof
shall be held invalid or unenforceable, it shall be considered deleted herefrom
(but only for so long as such provision or portion thereof shall be invalid or
unenforceable) and the remainder of such provision and of this Agreement shall
be unaffected and shall continue in full force and effect to the fullest extent
permitted by law if enforcement would not frustrate the overall intent of the
parties (as such intent is





5







manifested by all provisions of the Agreement including such invalid, void, or
otherwise unenforceable portion).




10.

Authority.  The Parties hereto hereby represents that each has taken all actions
necessary in order to execute and deliver this Agreement.




11.

Counterparts.  This Agreement may be executed in one or more counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.




12.

Governing Law.  This Agreement shall be construed, interpreted and enforced in
accordance with the laws of the State of California, without giving effect to
the choice of law principles thereof.




13.

Entire Agreement.  This Agreement constitutes the entire agreement by Bancshares
and Executive with respect to the subject matter hereof and merges and
supersedes any and all prior discussions, negotiations, agreements or
understandings between Executive and Bancshares with respect to the subject
matter hereof, whether written or oral.  This Agreement may be amended or
modified only by a written instrument executed by Executive and Bancshares. With
regard to such amendments, alterations, or modifications, facsimile signatures
shall be effective as original signatures.  Any amendment, alteration, or
modification requiring the signature of more than one party may be signed in
counterparts.




14.

No Third Party Beneficiaries.  This Agreement and each and every provision
hereof is for the exclusive benefit of the parties and not for the benefit of
any third party.




15.

Headings.  The headings in this Agreement are inserted only as a matter of
convenience, and in no way define, limit, or extend or interpret the scope of
this Agreement or of any particular provision hereof.

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.







1st Century Bancshares, Inc.










By: /s/ Jason DiNapoli

_________________













Executive













/s/ Bradley Satenberg_____________

Bradley Satenberg








6





